Citation Nr: 0020696	
Decision Date: 08/07/00    Archive Date: 08/17/00

DOCKET NO.  96-34 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).

2.  Entitlement to an increased evaluation for service-
connected bilateral hearing loss, currently evaluated as 90 
percent disabling.

3.  Entitlement to a compensable evaluation for the service-
connected residuals of a hemorrhoidectomy.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel

INTRODUCTION

The veteran served on active duty in the military from 
January 1951 to January 1953.  

The veteran appealed to the Board of Veterans' Appeals 
(Board) from a May 1996 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, that, in pertinent part, denied his claim for a 
total disability rating based on individual unemployability 
due to service-connected disability (TDIU).  In September 
1997, the Board issued a decision also denying his claim.

The veteran, in turn, appealed the Board's denial of the 
claim to the United States Court of Veterans Appeals (United 
States Court of Appeals for Veterans Claims since March 1, 
1999) (Court).  While the appeal was pending at the Court, 
the veteran's representative and the VA Office of General 
Counsel filed a joint motion requesting that the Court vacate 
the portion of the Board's decision that denied a TDIU, and 
remand the issue to the Board for further development and 
readjudication.  The Court granted the joint motion in a 
November 1998 order.  The case was returned to the Board for 
compliance with the Court-adopted directives in the joint 
motion.

In March 1999, the Board remanded the claim for a TDIU, 
specifically directing that the RO, among other things, 
obtain a social and industrial survey.  Unfortunately, the 
directed development was not completed, and, for reasons 
explained more thoroughly in the REMAND below, this issue 
must once again be remanded for further development.  

Recently, the veteran expressed his disagreement with a March 
2000 rating decision that had denied the veteran a rating in 
excess of 90 percent for service-connected bilateral hearing 
loss, and a compensable rating for the service-connected 
residuals of a hemorrhoidectomy.  A statement of the case was 
issued in April 2000, and, in May 2000, the veteran submitted 
a timely substantive appeal (VA Form 9) to perfect his appeal 
with regard to these determinations.  Hence, there are now 
two additional issues on appeal.


REMAND

The Board notes that in granting the joint motion for remand 
of the TDIU claim, the Court, in November 1998, directed that 
the veteran undergo necessary VA examination to obtain 
medical opinion as to whether his service-connected 
disabilities, either individually or in the aggregate, render 
him unemployable.  38 C.F.R. §§ 3.340, 3.341, 4.16 (1998); 
see also 38 U.S.C.A. § 1502 (West 1991); Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); Beaty v. Brown, 6 Vet. App. 532, 
537-38 (1994).  The Court also indicated that all future 
adjudication of the TDIU claim must include consideration of 
whether the veteran is capable only of "marginal 
employment," as opposed to employment that is truly 
"substantially gainful."  38 C.F.R. § 4.16(a); see also VA 
Adjudication Manual M21-1, Pt. VI, Para. 7.09a(7).

As noted in the introduction, above, the Board remanded this 
issue in December 1998 for additional development as 
prescribed by the Court.  When previously remanding this 
claim, the Board specifically directed, among other things, 
that the RO schedule the veteran for a comprehensive VA 
social and industrial survey, to be conducted prior to the 
veteran undergoing appropriate examination and obtaining 
medical opinion as to his employability.  This survey was 
never performed.  Although the veteran underwent general 
medical examination and audiological evaluation for 
assessment of his service-connected disabilities (and the 
evidence suggests that social worker may have reviewed the 
claims file after evaluation of the veteran's residuals of a 
hemorrhoidectomy, only one of his two service-connected 
disabilities), the terms of the prior remand were not 
complied with.  

Additionally, although the Board directed, pursuant to the 
Court-adopted directives of the joint motion, that in 
adjudicating the TDIU claim, the RO consider both the M21-1 
definition of "substantially gainful employment" and 
whether the veteran was engaged in "marginal employment," 
the March 2000 Supplemental Statement of the Case reflects no 
such consideration.  

The Board emphasizes that the Court has specifically mandated 
that a remand by the Board confers on the veteran, as a 
matter of law, the right to compliance with the remand 
instructions, and imposes upon VA a concomitant duty to 
ensure compliance with the terms of the remand.  See Stegall 
v. West, 11 Vet. 268 (1998).  The Court has indicated, 
moreover, that if the Board proceeds with final disposition 
of an appeal, and the remand orders have not been complied 
with, the Board itself errs in failing to ensure compliance.  
Id.

Thus, the Board finds that the TDIU issue must again be 
remanded for the RO to schedule the veteran for a 
comprehensive VA social and industrial survey, followed by 
medical evaluation (to include audiological consultation) to 
obtain the requested opinion, as previously requested.  
Inasmuch as the VA audiologist who evaluated the veteran in 
May 1999 also recommended claims file review by a vocational 
specialist (which was not done), such should also be 
accomplished prior to the primary physician rendering an 
opinion as to the veteran's ability to obtain and retain 
substantially gainful employment.  The veteran is hereby 
notified that failure to report for any scheduled examination 
could well result in the denial of his claim.  See 38 C.F.R. 
§ 3.655 (1999).

Given the need for further evaluation of the veteran's only 
two service-connected disabilities-residuals of a 
hemorrhoidectomy and bilateral hearing loss-to obtain the 
opinion needed to adjudicate the TDIU claim, the RO should 
also readjudicate the claims for higher evaluations for those 
disabilities while the matter is in remand status.  

Adjudication of the claim for a higher evaluation for hearing 
loss should include consideration of both the former and the 
revised criteria for that disability (effective June 10, 
1999), as appropriate, consistent with Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  While the RO applied both 
the former and revised criteria to the May 1999 audiological 
evaluation results, the Board notes that there is nothing in 
the revised regulations (or in Karnas or its progeny) 
indicating that the revised regulations are to be applied 
retroactively.  See DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997); see also VAOPGCPREC 3-2000 (April 10, 2000).  Hence, 
the results of the May 1999 audiological evaluation should be 
considered only in light of the criteria then in effect, and 
the results of the audiological evaluation conducted pursuant 
to this remand should be considered in light of former and 
revised applicable criteria, with the more favorable result 
applied, if any.  

Accordingly, the claims are hereby REMANDED to the RO for the 
following development:

1.  To the extent requested or needed, 
the RO should assist the veteran and his 
representative in obtaining additional 
medical or other evidence that is 
relevant to the claims, but not currently 
of record.  If any search for records 
yields negative results, that fact should 
clearly be documented in the claims 
folder.

2.  The RO should schedule a 
comprehensive VA social and industrial 
survey of the veteran.

3.  After all available, additional 
medical records and the report of the 
social and industrial survey  
are associated with the claims folder, 
the RO should schedule the veteran for a 
VA compensation examination for the 
purpose of obtaining a single medical 
opinion concerning:  a) the present 
severity of each of his service-connected 
disabilities; and b) whether they, either 
individually or in the aggregate, render 
him unemployable.  Towards this end, the 
entire claims folder (to include a 
complete copy of this REMAND) must be 
furnished to, and reviewed by, the 
examiner.  Further, all necessary tests, 
studies, and consultations (to include 
audiological evaluation and claims file 
review by a vocational expert) must be 
accomplished, and the results thereof 
made available to the primary examiner 
prior to completion of his/her final 
report and provision of an opinion as to 
the veteran's employability.  All 
clinical findings, reported in detail; 
and the complete rationale for all 
conclusions drawn and opinions reached 
(to include, as necessary, citation to 
specific evidence in the record) must be 
set forth in a typewritten report.  

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  Upon completion of the above 
development, and any additional 
development deemed warranted by the 
record, the RO should readjudicate the 
veteran's claims for increased ratings 
for his hearing loss and for residuals of 
a hemorrhoidectomy, as well as his claim 
for a TDIU, in light of all pertinent 
medical evidence and legal authority.  In 
considering the claim for a higher 
evaluation for bilateral hearing loss, 
the RO must consider the claim under both 
the former and revised criteria, as 
appropriate, and apply the more favorable 
result, if any.  Moreover, consideration 
of the veteran's claim for a TDIU must 
include specific discussion of whether he 
is capable of "substantially gainful" 
employment, as defined in M21-1, and 
whether his part-time employment as a 
real estate broker constitutes "marginal 
employment."  The RO should also apply 
the provisions of 38 C.F.R. § 3.655, as 
appropriate.  The RO must provide 
adequate reasons and bases for its 
determinations, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
were noted in the joint motion and this 
REMAND.

6.  If any of the benefits sought by the 
veteran are not granted to his 
satisfaction, he and his attorney must be 
furnished a supplemental statement of the 
case and given an opportunity to submit 
written or other argument in response 
thereto, before the case is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND ensure that all due process 
requirements are met, and to comply with an order of the 
Court; it is not the Board's intent to imply whether the 
benefits requested should be granted or denied.  The veteran 
need take no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been 





remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).





 



